Citation Nr: 0120034	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-11 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from July 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that new and material 
evidence to reopen the veteran's claim for service connection 
for PTSD had not been submitted.  The veteran was afforded a 
hearing before an RO hearing officer in June 2000.  He 
appeared before the undersigned Member of the Board at a 
hearing at the RO in March 2001.  A transcript of each of 
these hearings is of record.

FINDINGS OF FACT

1.  In an unappealed rating decision of May 1995, the RO 
denied service connection for PTSD.

2.  The evidence received since the May 1995 rating decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for service connection for PTSD in 
October 1994.  This claim was denied in an unappealed rating 
decision of May 1995.  Although the evidence then of record 
included medical evidence showing that PTSD had been 
diagnosed, the RO denied the claim because there was no 
evidence of record to corroborate the veteran's claimed 
stressors.

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

38 C.F.R. § 3.304(f) was amended, effective March 7, 1997.  
64 Fed. Reg. 32807-32808 (1999).  The amended regulation, 
38 C.F.R. § 3.304(f) (2000), provides:  Service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

The Board notes that although the amendment of § 3.304(f) 
occurred after the unappealed rating decision of May 1995, 
the amendment did not result in a substantive change in the 
requirements for establishing the occurrence of a stressor 
supporting a diagnosis of PTSD.  Since the prior denial of 
service connection for PTSD was based upon the absence of 
verification of combat service or an alleged stressor, the 
amendment of § 3.304(f) is not a liberalization of the 
regulation and does not eliminate the requirement that new 
and material evidence be submitted to reopen the claim.  See 
Spencer v. Brown, 4 Vet. App. 283 (1994); aff'd 17 F.3d 368 
(1994).

The evidence received since the May 1995 rating decision 
includes additional medical evidence of PTSD, in the form of 
inpatient and outpatient treatment records for that disorder, 
and a therapy summary.  Also received since the May 1995 
rating decision are responses to a PTSD questionnaire.  The 
Marine Corps Historical Center's response to the RO's inquiry 
included command chronologies for September through December 
1965.  Although the Center recognized that the veteran had 
also alleged other service in Vietnam, it noted that 
additional records would be provided on a fee basis only.  
Finally, the record also includes the veteran's testimony at 
two hearings.  The veteran testified that he had mistakenly 
submitted an incorrect date for a claimed stressor, and 
provided greater detail regarding his experiences in Vietnam.  
The veteran's testimony concerning his alleged stressors is 
not merely cumulative of other evidence of record.  Moreover, 
this new information concerning his alleged stressors is 
potentially verifiable.  Therefore, it is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, the claim of entitlement 
to service connection for PTSD is reopened.



ORDER

New and material evidence not having been presented, 
reopening of the claim for service connection for PTSD is 
granted.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

During his June 2000 hearing before an RO hearing officer, 
the veteran stated that he had completed two tours in 
Vietnam, the second being from March 1967 to June 1968.  He 
related an incident at "Tam Ky" involving a Lieutenant 
Colonel Whitehead, and indicated his belief that it occurred 
in 1967.  He also testified that he had been with the 1st 
Battalion, 9th Marines at Khe Sanh in 1968 as an ambulance 
driver.  His service personnel records verify that he was 
attached to the 1st Battalion, 9th Marines from November 1967 
to June 1968.  He testified that he had witnessed many deaths 
during that time, including that of his best friend.  During 
his hearing before the undersigned, the veteran indicated 
that he had provided incorrect dates for the occurrence of 
the death of his best friend.  He testified that his best 
friend, Lee Beasley from Clarksdale, Mississippi had been 
killed in approximately April 1968.  While the veteran did in 
fact provide more specific information concerning his 
stressors, there is no indication that the RO has undertaken 
any further development based on this information.  

Review of the record also reflects that the veteran is 
reportedly in receipt of disability benefits from the Social 
Security Administration (SSA).  As the records upon which the 
decision to award the veteran disability benefits was based 
may be probative of the issue on appeal, the Board is of the 
opinion that said records should be obtained prior to further 
consideration of the instant appeal.

In light of these circumstances, the Board has concluded that 
further development is required to comply with the VCAA.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
medical care providers, VA and private, 
who have treated or evaluated him for 
PTSD since his separation from service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
identified records not already associated 
with the claims file.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  The RO should attempt to obtain a 
copy of the SSA decision awarding the 
veteran disability benefits, as well as 
copies of the records upon which the 
veteran's award of SSA disability 
benefits was based, and copies of records 
associated with any subsequent disability 
determinations by the SSA.

4.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.  With 
this information, the RO should review 
the file and prepare a summary of the 
veteran's alleged service stressors.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.  

This summary and a copy of the veteran's 
DD 214 and other service personnel 
records should be forwarded to the Marine 
Corps Historical Center, Washington Navy 
Yard, 1254 Charles Morris Street, SE, 
Washington, D.C., 20374-5040.  The Marine 
Corps Historical Center should be 
provided with copies of any information 
obtained from the veteran, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  In making 
its request, the RO should reference 
Section 5106 of the VCAA, which 
specifically provides that the cost of 
providing information to VA under that 
section "shall be borne by the 
department or agency providing the 
information."  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 5, 114 Stat 2096, 2099 (2000) (to 
be codified as amended at 38 U.S.C. § 
5106).

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist provisions of the VCAA.

7.  The RO should then adjudicate the 
reopened claim for entitlement to service 
connection for PTSD on a de novo basis. 

8.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate outcome warranted in this case.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

